Exhibit 10.1

MEDIATION AGREEMENT

On November 8, 2010, Ambac Financial Group, Inc. (“AFG”) filed for Chapter 11
bankruptcy protection (the “Bankruptcy Case”) in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”). This
mediation agreement sets forth those terms and conditions of a possible
restructuring of AFG in the Bankruptcy Case that impact Ambac Assurance
Corporation (“AAC”) and the Segregated Account of Ambac Assurance Corporation
(the “Segregated Account”) which is subject to a Rehabilitation proceeding
pending before the Dane County Circuit Court (the “Rehabilitation Court”), and
are, therefore, relevant to the Wisconsin Office of the Commissioner of
Insurance (“OCI”), the court-appointed rehabilitator of the Segregated Account
(the “Rehabilitator”), and the Official Committee of Unsecured Creditors of AFG
(the “Creditors Committee”).

This mediation agreement represents an agreement in principle among the parties
to resolve and settle certain disputes, as follows:

 

1. Except as otherwise approved by the Rehabilitator, AFG shall use its best
efforts to preserve the use of net operating losses as defined in Section 172 of
the Internal Revenue Code of 1986, as amended (the “Code”), realized by the
Group (“NOLs”) for the benefit of the AAC Subgroup as contemplated herein,
including but not limited to, refraining from taking any action that would
result in, and taking such affirmative steps as are appropriate to avoid, any
Deconsolidation Event (as defined below). In furtherance of the foregoing, AFG
shall, effective on the date on which this agreement is signed by all parties
(the “Signing Date”), use its best efforts to obtain a confirmation order from
the Bankruptcy Court which (i) memorializes the parties’ intent to preserve the
use of NOLs for the benefit of the AAC Subgroup and AFG as contemplated herein,
(ii) approves the adoption by reorganized AFG of an NOL-preservation plan to
remain in effect so long as NOLs remain for the benefit of AAC as contemplated
herein and vests continuing jurisdiction in the Bankruptcy Court to enforce
restrictions adopted in connection with such plan, and (iii) memorializes the
parties’ intent that any subsequent bankruptcy filing by reorganized AFG with
the intent of rejecting this agreement and/or seeking additional value from the
AAC Subgroup for its use of the NOLs is a per se bad faith filing. For purposes
of this agreement, a “Deconsolidation Event” is any event that results in
neither AAC nor any entity that, pursuant to Section 381 of the Code, succeeds
to the tax attributes of AAC described in Section 381(b) of the Code, being
characterized as an includible corporation with the affiliated group of
corporations of which AFG (or any successor thereto) is the common parent, all
within the meaning of Section 1504 of the Code.

 

2.

AFG and AAC shall, and shall cause their affiliates to, enter into an Amended
and Restated Tax Sharing Agreement (the “TSA”), which agreement shall become
effective on the later of (a) the date on which an order is entered pursuant to
Section 1129 of chapter 11 of title 11 of the United States Bankruptcy Code by
the Bankruptcy Court confirming AFG’s chapter 11 plan of reorganization, as
amended, supplemented or modified (the “Bankruptcy Plan”), and (b) the date on
which a non-stayed order is



--------------------------------------------------------------------------------

  entered by the Rehabilitation Court approving the transactions contemplated by
this agreement (such date, the “Effective Date”), except, once the TSA becomes
effective, the NOL tolling provisions shall have effect as of October 1, 2011
(and the portion of the taxable year beginning on October 1, 2011 and ending on
December 31, 2011 shall be considered a separate taxable period for purposes of
determining amounts payable pursuant to the TSA). The TSA shall replace,
supersede and nullify in its entirety the existing tax-sharing agreement and
related amendments among AFG, AAC and certain of their affiliates. The TSA shall
address certain issues including, but not limited to, the following:

 

  a. Any NOLs generated by the Group (as defined in the TSA) on or prior to, and
existing on, September 30, 2011 (the “Determination Date”), not taking into
account the consequences of any settlement with respect to the IRS Dispute
(defined below) (“Pre-Determination Date NOLs”), shall be available for use by
the AAC Subgroup as set forth below.

 

  b. Any NOLs generated by the AAC Subgroup (as defined in the TSA) determined
on a separate company tax basis after the Determination Date (the
“Post-Determination Date NOLs”) shall be available for use by the AAC Subgroup
at no cost.

 

  c. The portion of any NOLs generated by the AAC Subgroup during the taxable
year 2011 shall be allocated to either the Pre-Determination Date NOLs or the
Post-Determination Date NOLs on the basis of a deemed closing of the books and
records of the AAC Subgroup as of the end of the Determination Date. AAC and the
other members of the AAC Subgroup agree not to enter into any transaction
resulting in taxable income or loss on or prior to the Determination Date other
than in the ordinary course of business and consistent with past practices. For
purposes of determining the amount of any NOLs or taxable income pursuant to
this agreement, (i) the surplus notes issued by AAC in June 2010 will be
considered indebtedness issued by AAC for federal income tax purposes, (ii) the
aggregate issue price, for federal income tax purposes, of the surplus notes
issued by AAC in June 2010 and subject to a call option letter agreement shall
be treated as equal to $232 million and (iii) the aggregate issue price, for
federal income tax purposes, of the remaining surplus notes issued by AAC in
June 2010 shall be treated as equal to $1,060 million.

 

  d. Unless and until there has been a Deconsolidation Event, the amount of
Pre-Determination Date NOLs allocated to, and available for use by, the AAC
Subgroup to offset income for federal income tax purposes (the “Allocated NOLs”)
shall be an amount (such amount being hereinafter referred to as the “Allocated
NOL Amount”) equal to the lesser of:

(1) $3.8 billion; and

(2) the total amount of Pre-Determination Date NOLs, MINUS the sum of (A) the
amount of cancellation of indebtedness income realized within the meaning of

 

2



--------------------------------------------------------------------------------

Section 108 of the Code by AFG pursuant to the consummation of the Bankruptcy
Plan and (B) the amount of interest disallowed pursuant to Section 382(l)(5)(B)
of the Code upon the consummation of the Bankruptcy Plan.

The AAC Subgroup may utilize the Allocated NOL Amount to offset income for
federal income tax purposes in exchange for a payment pursuant to the TSA in an
amount determined pursuant to the table attached hereto as Appendix A, with the
applicable percentage for the particular usage tier shown in such table being
multiplied by the aggregate amount of the AAC Subgroup’s federal income tax
liability (for the taxable year in which the NOLs within the respective tier are
used) that otherwise would have been paid by the AAC Subgroup if such NOLs
within the respective tier were not available for the AAC Subgroup’s use.

Any amounts due from AAC to AFG pursuant to the TSA shall be paid no later than
the date on which the applicable tax return is filed, provided that any such
amounts due and owing prior to the Closing Date (as defined in Section 11) shall
be deposited in an escrow account established under Section 6, which will be
transferred to AFG on the Closing Date. The parties shall cooperate with each
other and, upon reasonable request, provide information with respect to the tax
matters set forth in this agreement. A reduction in the Pre-Determination Date
NOLs as a result of a resolution of the IRS Dispute shall be allocated between
the Allocated NOLs and the AFG Allocated NOLs (as defined below) in a manner to
be agreed upon by the parties. The same allocation methodology shall be utilized
to the greatest extent possible with respect to the Allocated AAC AMT NOL Amount
(as defined below).

 

  e. Beginning on the fifth anniversary of the Effective Date, prior to the
occurrence of a Deconsolidation Event, and subject to AFG’s consent not to be
unreasonably withheld, the AAC Subgroup may utilize Pre-Determination Date NOLs
in excess of the Allocated NOL Amount (the “AFG Allocated NOLs”) in exchange for
a payment pursuant to the TSA in an amount equal to 25% multiplied by the
aggregate amount of the AAC Subgroup’s federal income tax liability for the
taxable year in which the NOLs are used that otherwise would have been paid by
the AAC Subgroup if such NOLs were not available for its use.

 

  f.

Following the occurrence of a Deconsolidation Event, pursuant to the election
set forth in Section 2.i., (1) the amount of Pre-Determination Date NOLs
allocated to, and owned by, the AAC Subgroup (the “Post-Deconsolidation
Allocated NOLs”) shall be an amount (such amount being hereinafter referred to
as the “Post-Deconsolidation Allocated NOL Amount”) equal to the (A) the
Allocated NOL Amount less (B) the AAC Pre-Deconsolidation Utilized NOL Amount
(as defined below) and (2) all Post-Determination Date NOLs (to the extent not
previously utilized by the AAC Subgroup) shall be allocated to, and owned by,
the AAC Subgroup. AFG, in its sole discretion, may allocate incremental NOLs to
the AAC Subgroup to increase the Post-Deconsolidation Allocated NOLs. AAC shall
compensate AFG for the use of the Post-Deconsolidation Allocated NOLs to offset
income for federal income tax purposes in an amount determined pursuant

 

3



--------------------------------------------------------------------------------

to the table attached hereto as Appendix A, with the applicable percentage for
the particular usage tier shown in such table being multiplied by the aggregate
amount of the AAC Subgroup’s federal income tax liability (for the taxable year
in which the NOLs within the respective tier are used) that otherwise would have
been paid by the AAC Subgroup if such NOLs within the respective tier were not
available for the AAC Subgroup’s use.

“AAC Pre-Deconsolidation Utilized NOL Amount” is the portion of the Allocated
NOL Amount that for purposes of Section 2.d is utilized to offset income for
federal income tax purposes as provided herein by AAC following the
Determination Date and prior to a Deconsolidation Event.

 

  g. It is understood that to the extent that the AAC Subgroup has any available
Post-Determination Date NOLs, solely for purposes of determining the amounts
payable under this agreement, such Post-Determination Date NOLs shall be treated
as being used prior to utilization of any Allocated NOL Amount or
Post-Deconsolidation Allocated NOL Amount.

 

  h. It is understood that AFG shall be able to utilize the AFG Allocated NOLs.
Solely for purposes of determining the amounts payable under this agreement, AFG
shall be treated as using the AFG Allocated NOLs and any NOLs generated by the
AFG Subgroup (as defined in the TSA) after the Determination Date (determined on
a separate company tax basis without inclusion of the AAC Subgroup) prior to
utilization of any Allocated NOLs or Post-Determination Date NOLs. If and to the
extent that AFG utilizes (i) any Pre-Determination Date NOLs in excess of the
AFG Allocated NOLs or (ii) any Post-Determination Date NOLs, AFG shall make a
payment pursuant to the TSA in an amount equal to 50% of the aggregate amount of
the AFG Subgroup’s federal income tax liability for the taxable year in which
the NOLs are used that otherwise would have been paid by AFG if such NOLs were
not available for its use.

 

  i.

With respect to any taxable year that includes a Deconsolidation Event, AFG
shall, subject to the prior review and approval of the Rehabilitator, make valid
and timely elections pursuant to Treasury Regulation Section 1.1502-36 to the
extent permitted thereunder such that (i) the NOLs of the AAC Subgroup that
exist immediately following a Deconsolidation Event will be an amount equal to
the sum of the Post-Determination Date NOLs existing as of the Deconsolidation
Event (to the extent not previously utilized by the AAC Subgroup) and the
Post-Deconsolidation Allocated NOL Amount, and (ii) no reduction in the tax
basis of any asset of the AAC Subgroup will be required pursuant to Treasury
Regulation Section 1.1502-36(d)(4)(i)(D), and no reduction in the amount of any
deferred deduction will be required pursuant to Treasury Regulation
Section 1.1502-36(d)(4)(i)(C). Any such elections approved by the Rehabilitator
shall not be revoked or modified, whether by amended return or otherwise,
without the consent of the Rehabilitator. With respect to any taxable year that
includes any event resulting in the application of Treasury Regulation
Section 1.1502-36 to AAC or the AAC Subgroup other than a Deconsolidation Event
(an “Adjustment

 

4



--------------------------------------------------------------------------------

  Event”), AFG shall, subject to the prior review and approval of the
Rehabilitator, make valid and timely elections pursuant to Treasury Regulation
Section 1.1502-36 to the extent permitted thereunder such that (X) the NOLs of
the AAC Subgroup that exist immediately following such Adjustment Event will be
an amount equal to the sum of the Post-Determination Date NOLs existing as of
the Adjustment Event (to the extent not previously utilized by the AAC Subgroup
prior to such Adjustment Event) and the Allocated NOL Amount less the AAC
Pre-Deconsolidation Utilized NOL Amount determined as if the date of the
Adjustment Event were a Deconsolidation Event, (Y) the AMT NOLs of the AAC
Subgroup that exist immediately following such Adjustment Event will be an
amount equal to the sum of the Post-Determination Date AMT NOLs (as defined in
Section 2.m below) existing as of the Adjustment Event (to the extent not
previously utilized by the AAC Subgroup prior to such Adjustment Event) and the
Allocated AMT NOL Amount (as defined in Section 2.m below) less the AAC
Pre-Deconsolidation Utilized AMT NOL Amount (as defined in Section 2.m below)
determined as if the date of the Adjustment Event were a Deconsolidation Event,
and (Z) no reduction in the tax basis of any asset of the AAC Subgroup will be
required pursuant to Treasury Regulation Section 1.1502-36(d)(4)(i)(D), and no
reduction in the amount of any deferred deduction will be required pursuant to
Treasury Regulation Section 1.1502-36(d)(4)(i)(C).

 

  j. With respect to each taxable year of the Group, if AAC or the Rehabilitator
notifies AFG, at least 30 days before the Group tax return is filed, that AAC or
the Rehabilitator has reasonably determined that there exists uncertainty as to
whether or not a Deconsolidation Event or Adjustment Event has occurred during
such taxable year, AFG shall, subject to the prior approval of the
Rehabilitator, make such protective elections or take other similar actions so
that if such a Deconsolidation Event or Adjustment Event were determined
subsequently to have occurred during such taxable year, the results contemplated
by Section 2.i would be achieved to the maximum extent possible. Any such
elections or other actions approved by the Rehabilitator shall not be revoked or
modified, whether by amended return or otherwise, without the consent of the
Rehabilitator.

 

  k. If a Deconsolidation Event occurs on a date other than the last day of a
taxable year of AFG, no election under Treasury Regulation Sections
1.1502-76(b)(2)(ii) or (iii) (a so-called “ratable allocation” election) shall
be made in connection with determining the allocation of the items of the AAC
Subgroup between the portion of such taxable year that ends on the date of the
Deconsolidation Event and the remaining portion of such taxable year.

 

  l.

Notwithstanding any provision of this agreement, the provisions of this
Section 2 shall apply equally and separately with respect to any NOLs that are
utilized in any taxable period with respect to the determination of (a) any tax
payable pursuant to Section 55 of the Code or any other similar provision of
state or local law (“AMT”) by the AAC Subgroup (the “AAC AMT”) or (b) any
federal income tax payable by the AAC Subgroup as provided herein. The amount
due and payable from AAC to AFG pursuant to the TSA shall be the sum of (i) the
AAC

 

5



--------------------------------------------------------------------------------

  AMT, (ii) any federal income tax owed by the AAC Subgroup as provided in the
TSA (the “AAC Federal Tax”) (reduced by any available tax credits previously
generated by payment of the AAC AMT, including prior to the Effective Date, and
not used in any prior taxable year), (iii) the sum of the amounts due and
payable under Sections 2.d, 2.e and 2.f (the “Federal Tax Usage Amount”) and
(iv) the excess of the AAC AMT Usage Amount determined under Section 2.o over
the Federal Tax Usage Amount. For the avoidance of doubt, amounts shall be due
and payable from AAC to AFG pursuant to clauses (iii) and (iv) of this
Section 2.l irrespective of whether the Federal Tax Usage Amount or the AAC AMT
Usage Amount arises prior or subsequent to a Deconsolidation Event.

 

  m. Prior to a Deconsolidation Event and subject to Section 2.o, the AAC
Subgroup shall, for purposes of determining the AAC AMT pursuant to Section 2.l,
be permitted to utilize (subject to any restrictions imposed under the Code or
the Treasury Regulations promulgated thereunder) the NOLs of the Group available
for use to offset AMT (“AMT NOLs”) in an aggregate amount (the “Allocated AMT
NOL Amount”) equal to the product of (i) the AMT NOLs of the Group and (ii) the
percentage (expressed as a decimal) determined by dividing (x) the Allocated NOL
Amount by (y) the total NOLs of the Group, in each case, such NOLs to be
determined as of the Determination Date. In addition, any AMT NOL generated by
the AAC Subgroup determined on a separate company tax basis after the
Determination Date (the “Post-Determination Date AMT NOLs”) shall be available
for use by the AAC Subgroup at no cost. Further, it is understood that to the
extent that the AAC Subgroup has any available Post-Determination Date AMT NOLs,
solely for purposes of determining the amounts payable under this agreement,
such Post-Determination Date AMT NOLs shall be treated as being used prior to
utilization of any Allocated AMT NOL Amount or any Post-Deconsolidation
Allocated AMT NOL Amount.

 

  n. Upon a Deconsolidation Event and subject to Section 2.o, AFG shall take all
actions permitted by law necessary to allocate to AAC an amount of AMT NOLs
equal to (i) the Allocated AMT NOL Amount MINUS the Pre-Deconsolidation AAC
Utilized AMT NOL Amount (as defined below), (the “Post-Deconsolidation Allocated
AMT NOL Amount”), and (ii) the Post-Determination Date AMT NOLs existing as of
the Deconsolidation Event (to the extent not previously utilized by the AAC
Subgroup) and (iii) the amount of any unused AMT credits allocable to any AAC
AMT. “AAC Pre-Deconsolidation Utilized AMT NOL Amount” is the portion of the
Allocated AMT NOL Amount that for purposes of Section 2.l were utilized to
offset income for AMT purposes by the AAC Subgroup following the Determination
Date and prior to a Deconsolidation Event (including any AMT NOLs to the extent
that they were not subject to the payment requirement of Section 2.l).

 

  o.

The AAC Subgroup may utilize (i) prior to a Deconsolidation Event, the Allocated
AMT NOL Amount or (ii) following a Deconsolidation event, the
Post-Deconsolidation Allocated AMT NOL Amount, in each case, to offset income
for AMT purposes (the “AAC AMT NOLs”). The AAC AMT Usage Amount shall

 

6



--------------------------------------------------------------------------------

  be equal to the product of (a) the applicable percentages set forth on the
table attached hereto as Appendix A, multiplied by (b) (X) the aggregate amount
of the AAC Subgroup’s AMT liability for the taxable year that otherwise would
have been paid by the AAC Subgroup if such AAC AMT NOLs were not available for
its use MINUS (Y) the Annual AMT NOL Usage Credit (as defined below).

 

  p. During the taxable year (or portion thereof) beginning January 1st, 2011
(the “Initial AMT NOL Period”), the Annual AMT NOL Usage Credit shall be $3
million (the “Initial Period AMT NOL Usage Credit Carry-Over Amount”) with the
utilization of such Annual AMT NOL Usage Credit not to exceed the amount that
reduces the AAC AMT Usage Amount to equal the Federal Tax Usage Amount to the
extent sufficient credits are available. During the second through seventh
taxable years (or portions thereof), the Annual AMT NOL Usage Credit shall be
equal to the sum of (i) $3 million and (ii) the excess of $3 million over the
lesser of (A) the portion of the Annual AMT NOL Usage Credit actually utilized
in the immediately prior taxable year (or portion thereof) or (B) $3 million,
with the utilization of the Annual AMT NOL Usage Credit not to exceed the amount
that reduces the AAC AMT Usage Amount to equal the Federal Tax Usage Amount to
the extent sufficient credits are available. During the eighth taxable year
beginning after the Initial AMT NOL Period, the Annual AMT NOL Usage Credit
shall be equal to the sum of (i) $10 million and (ii) the excess of $3 million
over the lesser of (A) the portion of the Annual AMT NOL Usage Credit actually
utilized in the immediately prior taxable year (or portion thereof) or (B) $3
million, with the utilization of the Annual AMT NOL Usage Credit not to exceed
the amount that reduces the AAC AMT Usage Amount to equal the Federal Tax Usage
Amount to the extent sufficient credits are available. During all succeeding
taxable years (or portions thereof), the Annual AMT NOL Usage Credit shall be
equal to the sum of (i) $10 million and (ii) the excess of $10 million over
lesser of (A) the portion of the Annual AMT NOL Usage Credit actually utilized
in the immediately prior taxable year (or portion thereof) or (B) $10 million
(the “Subsequent Period AMT NOL Usage Credit Carry-Over Amount”), with the
utilization of the Annual AMT NOL Usage Credit not to exceed the amount that
reduces the AAC AMT Usage Amount to equal the Federal Tax Usage Amount to the
extent sufficient credits are available.

 

  q. Notwithstanding any other provision of this agreement, (i) any AMT NOL
carryover amounts described in Section 2.p above, attributable to any specific
taxable year may only be carried to the next succeeding taxable year and may not
be carried into any other taxable year, (ii) the sum of Annual AMT NOL Usage
Credits utilized by the AAC Subgroup shall not exceed in the aggregate $60
million throughout the term of the TSA and (iii) the Annual AMT NOL Usage Credit
shall not be utilized in the event that the Federal Tax Usage Amount exceeds the
AAC AMT Usage Amount (as calculated before giving effect to such Annual AMT NOL
Usage Credit).

 

7



--------------------------------------------------------------------------------

3. AFG and AAC shall, and shall cause their affiliates to, enter into an Expense
Sharing and Cost Allocation Agreement, which agreement shall become effective on
the Effective Date. The Expense Sharing and Cost Allocation Agreement shall
provide for the following:

 

  a. Until (and including) the fifth anniversary of the Effective Date, AAC
shall promptly pay all reasonable AFG operating expenses annually in arrears,
subject to a $5 million per annum cap. Following the fifth anniversary of the
Effective Date, AAC shall, only with the approval of the Rehabilitator, pay all
reasonable AFG operating expenses in arrears subject to a $4 million per annum
cap. In the event that the Rehabilitator declines to approve AAC’s request to
pay reasonable AFG operating expenses in any such year, AFG shall have no
further obligations under this agreement.

 

  b. AFG shall prepare in good faith an annual operating expense budget (based
on reasonable assumptions) for the forthcoming fiscal year, in a form reasonably
satisfactory to the Rehabilitator (each, an “Annual Budget”). As soon as
available, and in any event within 30 days prior to the commencement of each
calendar year, AFG shall provide each Annual Budget to the Rehabilitator. Within
45 days after each March 31, June 30 and September 30, AFG shall provide the
Rehabilitator with a comparison (in form reasonably satisfactory to the
Rehabilitator) of (a) actual expenses incurred through such date, and expenses
expected to be incurred from such date until the end of the then-current fiscal
year, to (b) the projected expenses as set forth on the Annual Budget. AFG’s
actual operating expenses shall not exceed the amounts set forth in the Annual
Budget unless such excess expenses are reasonable.

 

  c. AAC’s obligation to reimburse AFG operating expenses shall terminate upon
the earlier to occur of the following events: (i) a breach by AFG of any
material term of this agreement (including, but not limited to, filing for a new
bankruptcy or taking any action which impairs the ability of AAC and/or the
Rehabilitator to continue to use NOLs in accordance with this agreement); and
(ii) the imposition under Section 382(a) of the Code of an annual “section 382
limitation” (within the meaning of Section 382(b) of the Code) of $37.5 million
or less on the use of NOLs available to the AAC Subgroup under this agreement.
In addition, AAC may elect to terminate its obligation to reimburse AFG
operating expenses to the extent that none of the NOLs included in the Allocated
NOL Amount remains available for use by the AAC Subgroup.

 

  d. Until AAC’s obligation to reimburse AFG operating expenses shall have
terminated as provided in Section 3.c, AFG shall not make any cash distributions
to common stockholders if, following such distribution, AFG would have total
unrestricted cash and other liquid assets of less than $5 million.

 

4.

Notwithstanding any existing agreement between AAC and AFG and subject to the
following sentence, effective on the Signing Date, AAC and AFG will share all
reasonable litigation fees and expenses incurred by AFG on or after November 1,
2010, in the adversary proceeding (including appeals, if any) initiated by AFG
as debtor in the Bankruptcy Case against the Internal Revenue Service (“IRS”)
(captioned Ambac

 

8



--------------------------------------------------------------------------------

  Financial Group, Inc. vs. United States of America, Case No. 10-04210) (the
“IRS Dispute”), on the basis of 85% to AAC and 15% to AFG. Furthermore, AAC
agrees to pay AFG (a) on the Signing Date, or as soon as practicable thereafter,
an amount equal to 85% of all expenses incurred by AFG on or after November 1,
2010 and through the Signing Date in relation to the IRS Dispute (subject to a
$2 million credit for amounts already paid by AAC in connection with the IRS
Dispute) and (b) on a monthly basis following the Signing Date an amount equal
to 85% of all reasonable expenses incurred by AFG on or after the Signing Date
in relation to the IRS Dispute. AFG shall not settle or offer to settle the IRS
Dispute, incur any defense costs or otherwise assume any contractual obligation,
admit any liability, voluntarily make any payment or otherwise agree to any
judgment with respect to the IRS Dispute without the written consent of each of
AAC, which shall not be unreasonably withheld, and the Rehabilitator in its sole
and absolute discretion. Each of AAC and the Rehabilitator hereby consents to
the defense costs incurred by AFG and AAC (i) prior to the Signing Date with
respect to the IRS Dispute, the invoices for which have been provided to AAC and
the Rehabilitator, and (ii) in implementing the litigation strategy that AFG is
currently pursuing in connection with the IRS Dispute. AAC and the Rehabilitator
shall be entitled to full cooperation and all information and particulars they
or either of them may request from AFG in relation to the IRS Dispute and any
other issues that AAC may have relative to the IRS, including, without
limitation, express authorization to engage with IRS directly on matters arising
under the plan of rehabilitation with respect to the Segregated Account and any
amendment or subsequent iteration thereof (the “Plan of Rehabilitation”)
(including any efforts to obtain a private letter ruling, pre-filing agreement
or other form of guidance or clarification).

 

5. AFG, AAC, the Segregated Account and the Rehabilitator shall enter into an
Amendment No. 1 to Cooperation Agreement, which shall become effective on the
Effective Date. Amendment No. 1 to the Cooperation Agreement shall provide for
the following:

 

  a.

Following each taxable year during any part of which AAC is a member of the
Group, AFG shall, no later than April 1 of such subsequent year, provide the
Rehabilitator with a summary of the material provisions of AFG’s expected tax
position and the expected differences between AAC’s statutory financial
statements and AFG’s expected tax positions. The Rehabilitator shall notify AFG
and AAC in writing of any concerns of the Rehabilitator with respect to any such
expected tax positions no later than May 1 of such year. Promptly thereafter,
AFG and AAC shall meet with the Rehabilitator to resolve in good faith such
concerns. In the event that the Rehabilitator is unable to resolve a dispute
with AFG and AAC concerning an expected tax position by July 1 of such year, the
parties shall immediately submit such dispute to expedited arbitration before a
single arbitrator with the requisite tax expertise whose decision shall be
issued no later than August 31 of such year and shall be final and binding upon
the parties. The parties shall agree to such further procedures as are necessary
and prudent to permit the arbitrator to issue a decision by August 31 of such
year. If the expected tax position relates to the AAC Group, the sole issue
before the arbitrator shall be whether the tax position advocated by the
Rehabilitator is more likely than not to be upheld by a court of competent
jurisdiction in a subsequent

 

9



--------------------------------------------------------------------------------

  challenge to such position by the IRS. If the expected tax position does not
relate to the AAC Group, the sole issue before the arbitrator shall be whether
the tax position advocated by AFG is more likely than not to be upheld by a
court of competent jurisdiction in a subsequent challenge to such position by
the IRS. In the event that the arbitrator rules that the tax position advocated
by the Rehabilitator (where the expected tax position relates to the AAC Group)
or the tax position advocated by AFG (where the expected tax position does not
relate to the AAC Group) is more likely than not to be upheld by a court of
competent jurisdiction in a subsequent challenge to such position by the IRS,
AFG shall file its return on the basis of such advocated tax position, which
position may be disclosed in such return. In the event that the arbitrator does
not rule that a tax position advocated by either the Rehabilitator or AFG, as
the case may be, is more likely than not to be upheld by a court of competent
jurisdiction in a subsequent challenge to such position by the IRS, such party
shall be precluded from advocating for such tax position in any subsequent year
absent any change or changes in facts or circumstances that would support such
tax position. The cost of the arbitrator will be split between AFG and AAC. The
Rehabilitator represents that it is not presently aware of any fact, including,
without limitation, any plan of rehabilitation for the Segregated Account that
is presently being considered, upon which it would seek to change (under this
Section 5.a) the method of realization or accrual of deductions for interest and
original issue discount on the surplus notes issued by AAC in June 2010,
including the application of Sections 163(e)(5) and 163(i) of the Code.

 

  b.

AAC shall (i) provide the Rehabilitator the opportunity to participate in all
meetings with AAC management to discuss loss reserves to be included in any
statutory financial report; (ii) provide the Rehabilitator with all reports
provided to AAC management (when so provided) concerning the assumptions and
vendors utilized or to be utilized in arriving at statutory loss reserves,
together with any related reports or materials requested by the Rehabilitator;
and (iii) obtain the approval of the Rehabilitator prior to accepting repayment
of any intercompany loan in an amount in excess of $50,000,000 per annum or any
modification to or deemed repayment of any intercompany loan in an amount that
would result in AAC recognizing income or a reduction in issue price in excess
of $50,000,000 per annum. No later than February 1st of each year (or more
frequently if requested by AAC), if AAC proposes to make any changes in the
assumptions or vendors utilized in determining statutory loss reserves from the
prior year’s statutory loss reserves (or, with respect to 2011, the statutory
loss reserves for the period from September 30, 2011 to December 31, 2011),
which changes would cause the difference (whether positive or negative) between
(w) AAC’s statutory reserves determined with such proposed changes and (x) AAC’s
statutory reserves determined without such proposed changes to exceed the lesser
of (y) $200,000,000 or (z) 10% of AAC’s statutory reserves determined without
such proposed changes, AAC shall seek and obtain the approval of its loss
reserves from the Rehabilitator, which approval shall not be unreasonably
withheld or delayed. In the event that the Rehabilitator disputes AAC’s loss
reserves and does not provide such approval, then, unless OCI prescribes an
accounting practice

 

10



--------------------------------------------------------------------------------

  requiring AAC to follow the position of the Rehabilitator, the parties shall
(i) immediately submit such dispute to expedited arbitration before a single
arbitrator with requisite expertise to decide which of the positions most
appropriately reflects expected claim payments or (ii) jointly agree to an
alternative method of dispute resolution. The decision of an arbitrator shall be
final and binding upon the parties, and shall be rendered in such form and
substance as shall be necessary to permit AAC to reasonably rely thereon for
purposes of filing its statutory financial statements. The parties shall agree
to such procedures as are necessary and prudent to permit the arbitrator to
issue a decision by no later than ten business days before the date that the
annual financial reports are required to be filed (the “Filing Date”). If the
differences of the parties are not resolved in a manner described above at least
ten business days before the Filing Date, then AAC shall request an extension of
the Filing Date from OCI. If OCI agrees to such an extension, it will cooperate
with AAC to secure extensions in other jurisdictions as necessary. If such
extension (or subsequent extension) is not granted, AAC shall be entitled to
file its financial reports on the basis of its own loss reserving positions.

 

  c. Any changes to AAC’s existing Investment Policy (dated November 18, 2010)
shall be submitted to the Rehabilitator for approval, which approval shall not
be unreasonably withheld. The Rehabilitator shall meet with AAC management
(including the CFO) semi-annually to discuss the Investment Policy and any
changes appropriate thereto. The Rehabilitator may recommend changes to the
Investment Policy and AAC shall consider such recommendations in good faith. The
Rehabilitator shall also be provided with periodic reports of investment
transactions in the ordinary course. Notwithstanding anything to the contrary in
the Management Services Agreement or any other agreement, in the event that
AAC’s rejection of any proposed changes are not reasonable and fair to the
interests of AAC and the Segregated Account, or are not protective or equitable
to the interests of AAC and the Segregated Account policyholders generally, the
Rehabilitator may direct AAC to transfer investment management functions
relating to the investment portfolio to a third party jointly chosen by the
Rehabilitator and AAC. With respect to any subsequent transfers to third parties
of investment management functions relating to the investment portfolio, such
third parties shall be jointly chosen by the Rehabilitator and AAC. If the
investment management function is transferred in accordance with the foregoing,
the parties shall agree to provisions similar to those contained in Section 2.05
of the Cooperation Agreement with respect to such replacement investment
manager.

 

6. On the Effective Date, AAC shall transfer to an escrow account $30 million
(the “Cash Grant”). On the Closing Date, the Cash Grant shall be transferred to
AFG. The TSA shall provide that in consideration of AAC’s payment of the Cash
Grant, to the extent that AAC makes any payments to AFG for NOL use as set forth
in Section 2 of this agreement and memorialized in the TSA, AAC shall receive a
credit against the first $5 million in payments due under each of NOL Usage Tier
A, B, and C shown in Section 2 of this agreement provided that the sum of the
credits for all tiers shall not exceed $15 million.

 

11



--------------------------------------------------------------------------------

7. Effective as of the Signing Date, the Rehabilitator shall, in conjunction
with its petition to the Rehabilitation Court for prompt approval of the
transactions contemplated by this agreement pursuant to Section 11, seek an
order providing that in the event that any obligations of AAC under this
agreement become subject to the authority of the Rehabilitation Court or any
other court of competent jurisdiction overseeing any delinquency proceeding of
AAC or any of its assets or liabilities, the obligations of AAC to (i) make
payments to AFG for NOL use pursuant to the TSA, (ii) reimburse reasonable AFG
operating expenses pursuant to the Expense Sharing and Cost Allocation Agreement
(as provided in Section 3 of this agreement), (iii) pay the Cash Grant (as
provided in Section 6 of this agreement), (iv) make all payments described in
Section 2.l and (v) make all payments described in Section 4, in each case,
shall be provided administrative-expense status in any such insurer delinquency
proceeding. The junior surplus notes to be issued pursuant to Section 8 of this
Agreement shall not be entitled to administrative-expense priority. The priority
level of any claim by AFG for damages arising from AAC’s breach of any other
obligation under this agreement (including such other obligations as
memorialized in the TSA, the Expense Sharing and Cost Allocation Agreement or
the Cooperation Agreement) shall be a matter of further proceedings before the
Rehabilitation Court, with each party herein reserving its rights in that
regard. The Rehabilitator, OCI and AAC acknowledge that the phrase “the July 18,
1991 Tax Sharing Agreement, as amended” in Amendment No. 1 to the Plan of
Operation does not include the TSA and, that the TSA, once executed, will not be
allocated to the Segregated Account by operation of Amendment No. 1 to the Plan
of Operation. Other than the foregoing, nothing herein shall be interpreted to
limit the authority of the Rehabilitator over AAC in the event that AAC becomes
subject to a delinquency proceeding under Chapter 645 of the Wisconsin Statutes.

 

8. The Segregated Account shall issue, on the Closing Date, $350 million of
junior surplus notes to AFG, the terms of which shall be mutually agreed and no
less favorable to AFG than those extended to any other recipient of junior
surplus notes as a creditor described by subsections (5) or (6) of
Section 645.68 of the Wisconsin Statutes.

 

9.

Effective as of the Closing Date, AFG, and the members of the Creditors
Committee (the “AFG Interests”) shall provide an unconditional, full and
complete release of OCI, the Rehabilitator, AAC and the Segregated Account, and
each of their respective current and former members, shareholders, affiliates,
officers, directors, employees and agents (including any attorneys, financial
advisors, investment bankers, consultants and other professionals retained by
such persons, and any other advisors or experts with whom OCI, the
Rehabilitator, AAC or the Segregated Account consults), from any and all claims
or causes of action of any nature whatsoever that the AFG Interests (and/or any
person claiming by or through the AFG Interests) ever had, now has or can, shall
or may have, by reason of any matter, cause or thing occurring prior to the
Closing Date, including but not limited to (i) any preference, fraudulent
conveyance or constructive trust claims AFG may have against AAC and (ii) any
liability to AFG pertaining to any possible misallocation of up to $38,485,850
of tax refunds received by AAC in

 

12



--------------------------------------------------------------------------------

  September 2009 and February 2010. Effective as of the Closing Date, AAC, OCI,
the Segregated Account, and the Rehabilitator shall provide an unconditional,
full and complete release of AFG and the members of the Creditors Committee, and
each of their current and former members, shareholders, affiliates, officers,
directors, employees and agents (including any attorneys, financial advisors,
investment bankers, consultants and other professionals retained by such
persons, and any other advisors or experts with which it consults), from,
without limitation, any and all claims or causes of action of any nature
whatsoever that such parties (and/or any person claiming by or through such
parties) ever had, now has or can, shall or may have, by reason of any matter,
cause or thing occurring prior to the Closing Date.

 

10. Upon the reasonable request of AFG at any time on or after the Signing Date,
AAC commits to undertake commercially reasonable efforts to transfer to AFG a
more than insignificant amount of an active trade or business, subject to
(i) OCI’s determination that such a transfer does not violate the law, is
reasonable and fair to the interests of AAC and the Segregated Account, and
protects and is equitable to the interests of AAC and the Segregated Account
policyholders generally, and (ii) AFG’s receipt of a tax opinion stating that it
is at least more likely than not that such transfer satisfies the requirements
of Section 269 of the Code.

 

11. The Closing Date shall occur no later than ten business days following the
date on which each of the following conditions has been satisfied or waived by
each of the parties hereto:

 

  a. entry of a final, non-appealable order by the Rehabilitation Court
approving the transactions contemplated by this agreement, such approval to be
sought within 30 days of the filing of the Bankruptcy Plan;

 

  b. entry of a final, non-appealable order by the Bankruptcy Court confirming
the Bankruptcy Plan, including the transactions contemplated by this agreement;

 

  c. resolution of the IRS Dispute, either by settlement as contemplated by
Section 4 or by judgment of a court of competent jurisdiction that does not
(i) require the AAC Subgroup to make a payment to the IRS of more than $100
million in connection with the IRS’s claim for the recovery of certain federal
tax refunds that were received prior to November 7, 2010 by AFG, AAC or their
affiliates or (ii) reduce the Allocated NOL Amount by more than 10%; and

 

  d.

the earliest to occur of the following: (i) the United States Bankruptcy Court
for the Southern District of New York enters a final, non-appealable order
determining that neither an “ownership change” (within the meaning of
Section 382 of the Code) (an “Ownership Change”) with respect to AAC nor a
Deconsolidation Event occurred during the 2010 taxable year; in a form
reasonably acceptable to the Rehabilitator with respect to such matters only, or
(ii) AFG (on behalf of itself, AAC, and the other members of the Group) and the
IRS enter into a pre-filing agreement with the IRS, prior to the filing of AFG’s
2011 tax return, by which the IRS agrees that no such Deconsolidation Event or

 

13



--------------------------------------------------------------------------------

  Ownership Change occurred during the 2010 taxable year; or (iii) AFG (on
behalf of itself, AAC, and the other members of the Group) and the IRS enter
into a closing agreement, by which the IRS agrees that no such Deconsolidation
Event or Ownership Change occurred during the 2010 taxable year.

Promptly following the Signing Date, the Rehabilitator shall petition the
Rehabilitation Court for approval of the transactions contemplated by this
agreement, and AFG shall petition the Bankruptcy Court approval of the
transactions contemplated by this agreement. AFG and the Rehabilitator shall use
their best efforts to ensure that such orders are upheld on any appeal. The
Creditors Committee shall support AFG’s application for Bankruptcy Court
approval of this agreement. The approval from the Bankruptcy Court shall
memorialize the parties’ intent to preserve use of NOLs for the benefit of AAC
and AFG as contemplated herein. The parties shall use their best efforts to
ensure that the order contemplated by subsection (i) of Section 11.d is
obtained, and if such an order cannot be obtained, the parties shall use their
commercially reasonable efforts to obtain the pre-filing agreement contemplated
by section (ii) of Section 11.d.

In the event that a condition to the Closing Date cannot be satisfied, each of
the TSA, Amendment No. 1 to Cooperation Agreement, and the reimbursement of AFGI
operating expenses set forth in Section 3 shall terminate and be of no further
force or effect, the Cash Grant shall be released from escrow to AAC, any other
amounts held in escrow pursuant to Section 2.d shall be released to AAC, and the
parties hereto shall have no further obligations hereunder.

 

12. Upon the reasonable request of AAC at any time on or after the Closing Date,
OCI commits to allow AAC to repurchase surplus notes, preferred stock or other
securities or other consideration issued pursuant to the Plan of Rehabilitation
(whether issued by AAC or the Segregated Account) subject to OCI’s determination
in its sole and absolute discretion that such repurchases do not violate the
law, are reasonable and fair to the interests of AAC and the Segregated Account,
and protect and are equitable to the interests of AAC and the Segregated Account
policyholders generally.

 

13.

In the event that AFG believes AAC, OCI or the Rehabilitator to be, or in the
event that the Rehabilitator believes AFG to be, in material breach of, or
otherwise not complying with their respective material obligations under, this
agreement, such party shall provide the alleged breaching or non-complying party
with a written notice (copied to their last known legal counsel) describing, in
reasonable detail, the nature of the alleged breach or non-compliance. Following
delivery of such written notice, the parties shall attempt, in good faith, to
resolve their dispute. The party served with a notice of breach or
non-compliance shall have 30 days to cure the alleged breach or non-compliance.
In the event that there is no cure and the parties are unable to resolve their
dispute, any party alleging such breach or non-compliance may, not less than 45
days following delivery of such written notice, seek a judgment from the
Rehabilitation Court that the other party has breached this agreement. Solely
for purposes of resolving such dispute, AFG shall consent to the jurisdiction of
the Rehabilitation Court. In the event that the Rehabilitation Court enters a
final, non-appealable order in favor of any party alleging such breach or
non-compliance, such party may ask the court to grant such further relief as the
court

 

14



--------------------------------------------------------------------------------

  deems appropriate in light of the nature and severity of the breach or
non-performance, including specific performance, termination of the parties’
obligations under this agreement and/or monetary damages.

 

14. The agreements, modifications to agreements and other transactions described
herein shall be structured, to the extent practicable, to comply with the Plan
of Rehabilitation and with the Settlement Agreement among AFG, AAC and Ambac
Credit Products, LLP (“ACP”), on the one hand, and certain counterparties to
outstanding credit-default swaps with ACP that were guaranteed by AAC, on the
other, effective as of June 7, 2010.

 

15. Except as provided in Section 9, releases shall be as set forth in the
Bankruptcy Plan.

 

16. This agreement shall be governed by the law of the State of New York.

 

17. The parties acknowledge and agree that this agreement is intended to create
a binding agreement among the parties.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed and delivered as of this 21st day of September, 2011.

 

AMBAC FINANCIAL GROUP, INC. By:  

/s/ Diana Adams

  Name: Diana Adams   Title: President and CEO AMBAC ASSURANCE CORPORATION By:  

/s/ David Trick

  Name: David Trick   Title: Chief Financial Officer THE SEGREGATED ACCOUNT OF
AMBAC ASSURANCE CORPORATION By:  

/s/ Roger Peterson

  Name: Roger Peterson   Title: Special Deputy Commissioner

REHABILITATOR OF THE

SEGREGATED ACCOUNT OF AMBAC ASSURANCE CORPORATION

By:  

/s/ Theodore K. Nickel

  Name: Theodore K. Nickel   Title: Commissioner THE WISCONSIN OFFICE OF THE
COMMISSIONER OF INSURANCE By:  

/s/ Theodore K. Nickel

  Name: Theodore K. Nickel   Title: Commissioner



--------------------------------------------------------------------------------

OFFICIAL COMMITTEE OF

UNSECURED CREDITORS OF AMBAC

FINANCIAL GROUP, INC.

By its counsel, Morrison & Foerster, LLP /s/ Anthony Princi, Esq. Name: Anthony
Princi, Esq.



--------------------------------------------------------------------------------

Appendix A

NOL USAGE TABLE

 

NOL Usage
Tier

  

                     Allocated NOLs                    

  

Applicable
Percentage

A

   The first $0.5 billion    15%

B

   The next $1.1 billion after Tier A    40%

C

   The next $1.1 billion after Tier B    10%

D

   The next $1.1 billion after Tier C    15%

In the event that the Allocated NOL Amount or Allocated AMT NOL Amount is less
than $3.8 billion, the size of each usage tier will be reduced proportionally.
Such proportionate reduction shall be applied separately to the Allocated NOL
Amount and the Allocated AMT NOL Amount. For the avoidance of doubt, if the
Allocated NOL Amount is 10% less than $3.8 billion and the Allocated AMT NOL
Amount is 20% less than $3.8 billion, then the size of each usage tier within
the Allocated NOL Amount will be reduced by 10% as compared to the
representative usage tiers shown above and the size of each usage tier within
the Allocated AMT NOL Amount will be reduced by 20% as compared to the
representative usage tiers shown above.